Citation Nr: 0021190	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-12 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a 
streptococcal sore throat.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946 and from January 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Initially, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

Within the July 1997 rating determination, the RO addressed 
four issues cited by the veteran in his claim of April 1997.  
In a notice of disagreement dated April 1998, the veteran's 
representative specifically noted those issues adjudicated by 
the RO in July 1997 and stated, in pertinent part, that the 
veteran was appealing the issue of service connection for 
streptococcal sore throat.  At this time, no other issue was 
appealed.  Accordingly, the RO issued a statement of the case 
in June 1998 that addressed the issue of service connection 
for streptococcal sore throat. 

In his August 1998 substantive appeal, the veteran appealed 
the issue of service connection for streptococcal sore throat 
to the Board.  At that time, the veteran noted his belief 
that this virus caused mitral valve prolapse with 
regurgitation, one of the four issues addressed by the RO in 
July 1997.  In a letter to the veteran dated October 1999, 
the RO correctly noted that it had received his notice of 
disagreement with the RO decision of July 1997 regarding the 
claim of service connection for mitral valve prolapse in 
August 1998.  The RO determined that the substantive appeal 
regarding the claim of service connection for streptococcal 
sore throat was also a notice of disagreement regarding the 
claim of service connection for mitral valve prolapse with 
regurgitation.  

In reviewing the actions of the RO above, the Board has noted 
the veteran's May 1998 statement and whether this 
communication may be considered a valid notice of 
disagreement regarding the claim of service connection for 
mitral valve prolapse with regurgitation (fully adjudicated 
by the RO in July 1997).  However, at this time, the veteran 
makes no reference to the July 1997 rating determination.  In 
May 1998, the veteran solely refers to the issue of service 
connection for streptococcus throat infection and his belief 
that this disability has caused valve damage and rheumatic 
fever.  This theory will be addressed below.  In any event, 
the Board cannot find the May 1998 statement to be a valid 
timely notice of disagreement regarding the claim of service 
connection for mitral valve prolapse with regurgitation.  

In October 1999, the RO reported that since the rating 
decision was issued more than one year before the date the VA 
had received the notice of disagreement, the decision of July 
1997 regarding the individual claim of service connection for 
mitral valve prolapse with regurgitation was final.  The 
decision of the RO is correct.  In this regard, the Board 
must note that the veteran's representative has specifically 
cited only to the issue of service connection for 
streptococcal sore throat.  Notwithstanding, the Board will 
address the veteran's theory that the streptococcal sore 
throat has caused valve damage as it is contended to a 
"residual" of the streptococcal.  In other words, in 
addressing the claim of entitlement to service connection for 
the residuals of streptococcal sore throat, the Board will 
also address the theory that this illness (treated during 
service) has caused a residual disability, including (but not 
limited to) heart damage.  

In January 2000, the veteran specifically withdrew his 
request for a hearing before the Board.  At this time, the 
veteran indicated that he wished his case to be sent to the 
Board as soon as possible.  Accordingly, the Board will 
proceed with the adjudication of the sole claim before the 
Board at this time.  




FINDING OF FACT

Competent evidence showing that the claim is plausible or 
capable of substantiation does not support the claim of 
entitlement to service connection for the residuals of 
streptococcal sore throat.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
streptococcal sore throat is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran served on active duty from 
September 1944 to November 1946 and January 1949 to October 
1952.  In March 1945, during the veteran's first period of 
active service, he was treated for streptococcal sore throat.  
Following this treatment, no residual disability is 
indicated.  He was discharged from his second period of 
active service in November 1946.  In his January 1949 
reenlistment evaluation, neither the veteran nor the service 
medical provider made reference to any disability associated 
with this condition.  Significantly, during the entire second 
period of active service, no reference was made to this 
disorder.  In fact, within his first claim for VA 
compensation, dated November 1946 (prior to his second period 
of active service), he made no reference to a streptococcus 
throat infection or a residual disability associated with 
this condition.  

At his discharge evaluation in September 1952, no reference 
was made by either the veteran or the service medical 
provider to a streptococcus throat infection.  The veteran 
was discharged from active service in October 1952.  

In a second claim for VA compensation dated April 1955, the 
veteran again made absolutely no reference to a streptococcus 
throat infection.  

The veteran filed a claim seeking service connection for a 
streptococcal sore throat in April 1997, approximately 45 
years after his discharge from active service and more than 
50 years after his treatment for this condition.  

In a statement signed by a VA health care provider in March 
1998, it is reported, in pertinent part:

[The health care provider] states that 
there is documented reports of a 
connection between Streptococcus throat 
infection and Rheumatic Fever.

The health care provider does not associate the veteran's 
current heart disorder with treatment for a streptococcus 
throat infection during service.  Further, the health care 
provider does not indicate that the veteran currently has 
rheumatic fever or that the current medical condition is 
associated with his active service in World War II.  

In May 1998, the veteran noted that he was treated in March 
1945 for a streptococcal sore throat accompanied with high 
fever, chills, headache and flu-like symptoms.  Several 
studies of the veteran's heart at that time did not indicate 
any problems.  Early in the 1960's, he began having what was 
diagnosed as prevascular heart conditions with an irregular 
heart rhythm.  It was indicated that testing performed in 
June 1996 had confirmed damage to the heart valve.  The 
veteran stated, in pertinent part:

[The veteran's VA health care provider] 
of the Bakersfield VA outpatient clinic, 
stated that there is documented proof of 
a connection between streptococcus throat 
infection, valve damage and rheumatic 
fever.  

At this time, the veteran also noted that his private 
physician had confirmed the "same thing."  The veteran 
contented that there was a direct connection between his 
heart damage and the 1945 streptococcus infection.  

Medical records of treatment of the veteran, cited by the 
veteran in his May 1998 statement, were retrieved by the RO.  
Records note treatment of the cardiovascular disorder.  
Significantly, no reference is made to an association between 
the veteran's active service and his current disabilities or 
a connection between a streptococcal sore throat, rheumatic 
fever and valve damage.  Rheumatic fever is not indicated.  
Difficulties with alcohol abuse are reported.

In his substantive appeal of August 1998, the veteran 
contended that a streptococcal sore throat was the virus that 
caused his mitral valve prolapse with mitral regurgitation.  
The veteran indicated that he was presently researching 
medical findings through the Mayo Clinic that he believed 
would provide reasonable doubt to be resolved in his favor.  
He asked that his claim be continued.  In August 1998, he 
requested a complete copy of claims file.  A copy of his 267-
page claims file was submitted to the veteran in March 1999.  
The veteran has submitted no additional evidence.  

In January 2000, the veteran withdrew his request for a 
hearing before a member of the Board.  At this time, it was 
requested that this case be sent directly to the Board as 
"soon as possible."  The veteran's representative prepared 
written argument in March and July 2000.  In the written 
argument prepared in July 2000, the representative stated 
that the Board could grant a fair and impartial decision to 
the veteran for the above-stated issue that is on appeal at 
this time.  

Analysis

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the current medical records fails to indicate that 
the veteran currently suffers from a streptococcal sore 
throat or the residuals of a streptococcal sore throat, 
including, but not limited to, a heart condition associated 
with this disorder.  While the veteran has provided the Board 
with a statement from a VA health care provider in which he 
apparently states that there are documented reports of a 
connection between a streptococcus throat infection and 
rheumatic fever, at no time does the health care provider 
state that the veteran has rheumatic fever or the residuals 
of a streptococcus throat infection.  Accordingly, the Board 
finds that the veteran has failed the first prong of the 
Caluza analysis.  

With regard to the second prong of the Caluza analysis, 
service medical records clearly note treatment of the 
disability at issue in March 1945.  However, no chronic 
residual disability associated with this disorder is 
indicated within the service medical records.  Significantly, 
during the entire second period of active service, no 
reference is made to this condition.  Accordingly, the Board 
finds that the veteran has not satisfied the second prong of 
the Caluza analysis by providing evidence of a chronic throat 
infection or disability associated with streptococcus in 
service.  Further, no disability associated with the heart is 
indicated within the service medical records.  

The claim also does not satisfy the third prong of the Caluza 
analysis, evidence that would link a current disability to a 
disease or injury of service origins.  In this case there is 
no competent medical evidence of a chronic throat disability 
in service, no evidence to link the heart disorder to the 
residuals of a streptococcus throat infection, and no medical 
evidence which supports the theory that he has rheumatic 
fever associated with treatment for streptococcus.  While the 
veteran has provided a medical opinion noting that there are 
documented reports of a connection between a streptococcus 
throat infection and rheumatic fever, the veteran has totally 
failed to provide a medical opinion indicating that his 
current disability or disabilities are associated with either 
streptococcus or rheumatic fever.  Importantly, the VA health 
care provider who provided the statement in March 1998 does 
not report that the veteran's current condition is the result 
of the streptococcus throat infection.  Accordingly, under 
the Court's determination in Caluza, the claim is not well 
grounded. 

The Board does not find the application of 38 C.F.R. 
§ 3.303(b) (1999) would change the result.  The veteran is 
competent to describe manifestations observable to a lay 
party.  He is also competent to provide evidence of a 
continuity of symptomatology of such manifestations.  He is 
not, however, competent to associate his current 
cardiovascular disorder to a disorder during his active 
service more than 50 years ago.  The Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this case, the cardiovascular disorder involves internal 
structures that are not observable to a lay party.  
Therefore, he cannot link the current manifestations he can 
observe with a disability that he cannot observe as a lay 
party.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

In this case, within the veteran's 1998 statement, he 
contends that his VA health care provider has stated that 
there is documented proof of a connection between 
streptococcus throat infection, valve damage and rheumatic 
fever.  In this regard, the Board must note that medical 
records were obtained by the RO regarding treatment of the 
veteran by this health care provider.  At no time does the VA 
health care provider associate the current disability with 
the veteran's active service or with treatment for a 
streptococcal sore throat.  Instead, he provides a simple 
statement noting that there are documented reports of a 
connection between streptococcus throat infection and 
rheumatic fever without ever indicating that the veteran has 
ever had rheumatic fever or any residuals of a streptococcus 
throat infection.  Accordingly, with regard to the veteran's 
reference to this VA health care provider, the Board has 
obtained the medical records cited by the veteran and this 
medical evidence does not support the determination that 
evidence exists that, if true, would make this claim 
plausible.  

With regard to the statement that his private physician 
"confirmed the same thing," the Board must note that it 
does not appear that the RO has obtained these private 
physician's records.  However, as this claim is not well 
grounded, the VA has no duty to assist the veteran in the 
development of this implausible claim.  Accordingly, there is 
no duty to obtain the private medical records of this 
physician.  Further, the reference to the private physician 
"confirming" the "same thing" as the VA health care 
provider does not provide a basis to conclude that he has 
alleged the existence of medical evidence that, if true, 
would make this implausible claim plausible.  Accordingly, 
the VA is under no duty under 38 U.S.C.A. § 5107(a) to advise 
him to submit evidence to complete his application for 
benefits.  Even it is assumed that a private physician has 
confirmed the same thing as the VA physician, the VA 
physician's statement does not support this claim.  
Accordingly, a statement from the private physician 
confirming the "same" would not support this claim.  

In this case, there is absolutely no evidence to support the 
veteran's theory that treatment of a streptococcus throat 
during World War II has caused any of the veteran's current 
disabilities.  More importantly, regarding the Court's 
decision in Robinette, there is absolutely no indication that 
any additional medical evidence exists that, if true, would 
make this implausible claim plausible.  Accordingly, there is 
no duty under 38 U.S.C.A. § 5107(a) to advise the veteran to 
submit such evidence to complete his application for 
benefits.  Further development would be pointless.  
Consequently, the claim must be denied at this time.  


ORDER

Entitlement to service connection for a streptococcal sore 
throat or the residuals of a streptococcal sore throat is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

